FILED: ONTARIO COUNTY CLERK 03/18/2021 05:00 PM                                                                INDEX NO. 128998-2021
NYSCEF DOC. NO. 1 Case 1:21-cv-00478-UNA Document 1-1 Filed 04/09/21 Page 1 of 7NYSCEF: 03/18/2021
                                                                     RECEIVED



                                            Ontario County Clerk Recording Page



       Return To                                                            Matthew J. Hoose, County Clerk
       ANDREW JOHN CONNELLY                                                       Ontario County Clerk
       420 Franklin Street                                                         20 Ontario Street
       Buffalo, NY 14202                                                     Canandaigua, New York 14424
                                                                                    (585) 396-4200


       Document Type: SUMMONS + COMPLAINT                                    Receipt Number: 536638


       Plaintiff                                                           Defendant

       JOHNSON, KORRIE                                                     BARNETT OUTDOORS LLC

       Fees

                                                                             Control #:        202103190023
       Total Fees Paid:                                   $0.00
                                                                             Index #:          128998-2021




                                                                             State of New York
                                                                             County of Ontario

                                                                             EFiling through NYSCEF with a total page count of
                                                                             7.




                                                                                               Ontario County Clerk




              This sheet constitutes the Clerk’s endorsement required by section 319 of the Real Property Law of the State of New York


       PK
                                                             Do Not Detach


                                                                 1 of 7
 202103190023                                                                                     IndexNO.
                                                                                                INDEX  # : 128998-2021
                                                                                                             128998-2021
FILED:     ONTARIO COUNTY CLERK 03/18/2021 05:00 PM
NYSCEF DOC. NO. 1 Case 1:21-cv-00478-UNA Document 1-1 Filed 04/09/21 Page 2 of 7NYSCEF: 03/18/2021
                                                                     RECEIVED




          STATE OF NEW YORK
          SUPREME COURT: COUNTY OF ONTARIO

          KORRIE JOHNSON,
          4345 Shortsville Road 34
          Shortsville, New York 14548

                                          Plaintiff,                              SUMMONS
                   v.                                                             Index No. _________

          BARNETT OUTDOORS, LLC
          800 West Main Street
          Plano, Illinois 60545

                                  Defendant.
          ____________________________________

                  YOU ARE HEREBY SUMMONED, to answer the Complaint in this action and serve a
          copy of your Answer, or if the Complaint is not served with this Summons to serve a Notice of
          Appearance on the Plaintiff’s attorneys within twenty (20) days after the service of this Summons,
          exclusive of the day of service, where service is made by delivery upon you personally within the
          State, or within thirty (30) days after the completion of service where service is made in any other
          manner. In case of your failure to appear or answer, judgment will be taken against you by default
          for the relief demanded in the Complaint.

                   The trial of this action is to be held in the County of Ontario.

          Dated:          March 18, 2021
                          Buffalo, New York

                                          ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC

                                                  By:     /s/ Andrew J. Connelly
                                                          Andrew J. Connelly, Esq.
                                                          Attorneys for Plaintiff
                                                          Office and Post Office Address
                                                          420 Franklin Street
                                                          Buffalo, New York 14202
                                                          Telephone: (716) 842-2200




                                                          2 of 7
 202103190023                                                                                      IndexNO.
                                                                                                INDEX    #: 128998-2021
                                                                                                              128998-2021
FILED:     ONTARIO COUNTY CLERK 03/18/2021 05:00 PM
NYSCEF DOC. NO. 1 Case 1:21-cv-00478-UNA Document 1-1 Filed 04/09/21 Page 3 of 7NYSCEF: 03/18/2021
                                                                     RECEIVED




          STATE OF NEW YORK
          SUPREME COURT: COUNTY OF ONTARIO

          KORRIE JOHNSON,
          4345 Shortsville Road 34
          Shortsville, New York 14548

                                         Plaintiff,                            COMPLAINT
                 v.                                                            Index No. __________

          BARNETT OUTDOORS, LLC
          800 West Main Street
          Plano, Illinois 60545

                                  Defendant.
          ____________________________________


                 Plaintiff, KORRIE JOHNSON, by his attorneys, Andrews, Bernstein, Maranto & Nicotra,

          PLLC for his complaint against the Defendant, alleges as follows:

                 1.      That upon information and belief, at all times hereinafter mentioned, Plaintiff

          KORRIE JOHNSON was and is a resident of the Village of Shortsville, County of Ontario, State

          of New York.

                 2.      That upon information and belief and at all times hereinafter mentioned,

          Defendant, BARNETT OUTDOORS, LLC was and is a foreign limited liability company duly

          authorized to transact business within the State of New York, and does transact business within

          the State of New York, with its principal place of business located in Plano, Illinois.

                 3.      That upon information and belief and at all times hereinafter mentioned,

          Defendant, BARNETT OUTDOORS, LLC contracts to supply goods or services in the State of

          New York.

                 4.      That the Barnett Brotherhood 360 Crossbow (hereinafter “the crossbow”) is a

          product purchased and utilized within the County of Ontario, State of New York.




                                                        3 of 7
 202103190023                                                                                     IndexNO.
                                                                                               INDEX    #: 128998-2021
                                                                                                             128998-2021
FILED:     ONTARIO COUNTY CLERK 03/18/2021 05:00 PM
NYSCEF DOC. NO. 1 Case 1:21-cv-00478-UNA Document 1-1 Filed 04/09/21 Page 4 of 7NYSCEF: 03/18/2021
                                                                     RECEIVED




                 5.      That upon information and belief and at all times hereinafter mentioned,

          Defendant, BARNETT OUTDOORS, LLC designed the crossbow involved in the incident

          hereinafter described.

                 6.      That upon information and belief and at all times hereinafter mentioned,

          Defendant, BARNETT OUTDOORS, LLC manufactured the crossbow involved in the incident

          hereinafter described.

                 7.      That upon information and belief and at all times hereinafter mentioned,

          Defendant, BARNETT OUTDOORS, LLC marketed the crossbow involved in the incident

          hereinafter described.

                 8.      That upon information and belief and at all times hereinafter mentioned,

          Defendant, BARNETT OUTDOORS, LLC distributed the crossbow involved in the incident

          hereinafter described.

                 9.      That upon information and belief and at all times hereinafter mentioned, on or about

          October 6, 2020, Plaintiff, KORRIE JOHNSON, was utilizing the crossbow in the County of

          Ontario, State of New York.

                 10.     That Plaintiff, KORRIE JOHNSON, while in the process of utilizing the

          aforementioned crossbow, was caused to suffer permanent and serious injuries.

                 11.     That said incident occurred through no fault, neglect or carelessness on the part of

          the Plaintiff contributing thereto.

                 12.     That said incident was caused by the negligence, carelessness, and recklessness of

          Defendant, BARNETT OUTDOORS, LLC, in that it negligently, carelessly, and recklessly

          designed, manufactured, tested, marketed and sold the aforementioned crossbow.

                 13.     That as a result of the negligence, carelessness, and recklessness of Defendant,




                                                       4 of 7
 202103190023                                                                                     IndexNO.
                                                                                               INDEX    #: 128998-2021
                                                                                                             128998-2021
FILED:     ONTARIO COUNTY CLERK 03/18/2021 05:00 PM
NYSCEF DOC. NO. 1 Case 1:21-cv-00478-UNA Document 1-1 Filed 04/09/21 Page 5 of 7NYSCEF: 03/18/2021
                                                                     RECEIVED




          BARNETT OUTDOORS, LLC, Plaintiff, KORRIE JOHNSON, was permanently and seriously

          injured, all to his damage in an amount that exceeds the jurisdictional limits of all lower courts

          which would otherwise have jurisdiction.




            AS A SECOND, SEPARATE AND DISTINCT CAUSE OF ACTION ON BEHALF OF
                   PLAINTIFF AGAINST DEFENDANT BARNETT OUTDOORS, LLC


                  14.    Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

          “1" through “13" above as if set forth fully herein.

                  15.    That the aforementioned crossbow that caused Plaintiff’s injuries was defectively

          designed, manufactured, tested, marketed and sold by Defendant, BARNETT OUTDOORS, LLC

                  16.    That at the time of Plaintiff’s accident, the aforementioned crossbow was being

          used in a manner foreseeable by Defendant, BARNETT OUTDOORS, LLC

                  17.    That because of the above-referenced defects, the aforementioned crossbow that

          caused Plaintiff’s injuries was not fit for the purpose for which it was intended.

                  18.    That the Defendant, BARNETT OUTDOORS, LLC, is strictly liable in tort to

          Plaintiff.

                  19.    That as a result of the negligence, carelessness, and recklessness of Defendant,

          BARNETT OUTDOORS, LLC, Plaintiff, KORRIE JOHNSON, was permanently and seriously

          injured, all to his damage in an amount that exceeds the jurisdictional limits of all lower courts

          which would otherwise have jurisdiction.




                                                        5 of 7
 202103190023                                                                                    IndexNO.
                                                                                              INDEX    #: 128998-2021
                                                                                                            128998-2021
FILED:     ONTARIO COUNTY CLERK 03/18/2021 05:00 PM
NYSCEF DOC. NO. 1 Case 1:21-cv-00478-UNA Document 1-1 Filed 04/09/21 Page 6 of 7NYSCEF: 03/18/2021
                                                                     RECEIVED




             AS A THIRD, SEPARATE AND DISTINCT CAUSE OF ACTION ON BEHALF OF
                   PLAINTIFF AGAINST DEFENDANT BARNETT OUTDOORS, LLC


                 20.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

          “1" through “19" above as if set forth fully herein.

                 21.     That Defendant, BARNETT OUTDOORS, LLC, made certain warranties, both

          express and implied, with respect to the aforementioned crossbow that caused Plaintiff’s injuries.

                 22.     That the warranties, both express and implied, breached by Defendant, BARNETT

          OUTDOORS, LLC, caused Plaintiff, KORRIE JOHNSON, to sustain permanent and serious

          injuries, in an amount that exceeds the jurisdictional limits of all lower courts which would

          otherwise have jurisdiction.


            AS A FOURTH, SEPARATE AND DISTINCT CAUSE OF ACTION ON BEHALF OF
                   PLAINTIFF AGAINST DEFENDANT BARNETT OUTDOORS, LLC


                 23.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

          “1" through “22" above as if set forth fully herein.

                 24.     That the aforementioned crossbow that caused Plaintiff’s injuries was inherently

          dangerous in that its use and operation placed Plaintiff in imminent danger.

                 25.     That Defendant, BARNETT OUTDOORS, LLC, knew or should have known that

          the aforementioned crossbow was defective and unsafe and it was the duty of Defendant to warn

          Plaintiff of said dangers, and Defendant failed to do so.

                 26.     That the failure of Defendant, BARNETT OUTDOORS, LLC, to warn Plaintiff

          of the defects and dangers caused Plaintiff, KORRIE JOHNSON, to sustain permanent and serious

          injuries, in an amount that exceeds the jurisdictional limits of all lower courts which would

          otherwise have jurisdiction.




                                                        6 of 7
 202103190023                                                                                     IndexNO.
                                                                                               INDEX    #: 128998-2021
                                                                                                             128998-2021
FILED:     ONTARIO COUNTY CLERK 03/18/2021 05:00 PM
NYSCEF DOC. NO. 1 Case 1:21-cv-00478-UNA Document 1-1 Filed 04/09/21 Page 7 of 7NYSCEF: 03/18/2021
                                                                     RECEIVED




                    WHEREFORE, Plaintiff, KORRIE JOHNSON, demands relief in judgment on his behalf

          and to receive damages on the allegations previously stated herein in an amount as may be just and

          proper based on the circumstances, together with the costs and disbursements of this action against

          the named Defendant; and for such other and further relief as to this Court may deem just and

          proper.


          Dated:          March 18, 2021
                          Buffalo, New York

                                        ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC

                                                By:    /s/ Andrew J. Connelly
                                                       Andrew J. Connelly, Esq.
                                                       Attorneys for Plaintiff
                                                       Office and Post Office Address
                                                       420 Franklin Street
                                                       Buffalo, New York 14202
                                                       Telephone: (716) 842-2200




                                                       7 of 7
